Appellant's counsel has filed a brief here, in which he argues valiantly that the testimony adduced against this appellant was insufficient to support the verdict of guilt returned against him; also, that some hurtful errors were committed in the admission, over his objection, of certain bits of testimony.
But we do not find any bill of exceptions in the transcript; hence the questions raised, as above indicated, cannot be decided by us.
We find no error in the record, and the judgment is affirmed.
Affirmed.